Case 3:19-cr-30127-NJR Document 1 Filed 09/18/19 Page1of2 Page ID#1

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF ILLINOIS SEP 1 9 2019
CLER
UNITED STATES OF AMERICA, ) SOUTHERN DISTRIGY COURT
) EA Louis On IGelNOls
Plaintiff, )
)
vs. ) — crimnatno. 19-30/Q7- NUIZ
)
LARRY E. FULLER, )
) Title 18, United States Code, Sections
Defendant. )  1791(a)(2) and (b)(1).
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

POSSESSION OF CONTRABAND BY A FEDERAL INMATE

On or about December 22, 2018, in Bond County, Illinois, within the Southern District of

Illinois,

LARRY E. FULLER,

defendant herein, an inmate of the federal correctional facility at Greenville, Illinois, commonly

known as FCI-Greenville, did knowingly possess a prohibited object, to wit: Buprenorphine, also

known as Suboxone, a Schedule III controlled substance and a narcotic drug; all in violation of

Title 18, United States Code, Sections 1791(a)(2) and (b)(1).

COUNT 2

POSSESSION OF CONTRABAND BY A FEDERAL INMATE

On or about December 24, 2018, in Bond County, Illinois, within the Southern District of

Illinois,

LARRY E. FULLER,
Case 3:19-cr-30127-NJR Document 1 Filed 09/18/19 Page 2o0f2 Page ID #2

defendant herein, an inmate of the federal correctional facility at Greenville, Illinois, commonly
known as FC]-Greenville, did knowingly possess a prohibited object, to wit: Buprenorphine, also
known as Suboxone, a Schedule HI controlled substance and a narcotic drug; all in violation of

Title 18, United States Code, Sections 1791(a)(2) and (b)(1).

 

nore Scot
ANGELA SCOTT
Assistant United States Attorney

STEVEN D. WEINHOEFT
United States Attorney

Recommend Bond: Detention

 
